ACCEPTED
                                                                                           12-15-00151-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                      8/31/2015 2:35:15 PM
                                                                                             CATHY LUSK
                                                                                                    CLERK

                                  NO. 12-15-00151
ROLAND ODOM                               § IN THE 12TH COURT OF APPEALS
                                          §                       FILED IN
                                                           12th COURT OF APPEALS
V.                                        § TYLER DIVISION TYLER, TEXAS
                                          §                8/31/2015 2:35:15 PM
STATE OF TEXAS                            § STATE OF TEXAS CATHY S. LUSK
                                                                          Clerk
                      COUNSEL’S MOTION TO WITHDRAW

TO THE HONORABLE COURT OF APPEALS:
      NOW COMES Counsel, having file Appellant’s Brief finding no reversible
errors, requests that he be allowed to withdraw from this appeal, pursuant to Rule 6.5
of the Texas Rules of Appellate Procedure, and for same would show as follows:
                                          I.
Anders Brief Filed:
      On 08-31-15, Counsel filed Appellant’s Brief and reporter to the appellate
court there absence of a reversible error and the waiver of the appeal by Appellant.
                                          II.
Deadlines & Settings:
      To Counsel’s knowledge, there are no hearing set in this matter and there have
been no announcements of pending submission dates.
                                         III.
Client’s Address:
      Mr. Odom last known address is:

      Roland I. Odom, Inmate No.: 00580038
      Joe F. Gurney Transfer Unit
      1385 FM 3328
      Palestine, Texas 75803




                             1
                                           IV.
Letter to Client:
         Counsel sent a copy of Appellant’s Brief to Appellant and explained
Appellant’s rights regarding delivery of the records in the case; his right to object to
Appellant’s Brief prepared by Counsel; and his right to submit his own Brief to this
Court.
                                           V.
Requested Relief:
         Counsel requests permission to withdraw from the representation of Appellant.
                                           VI.
Conference:
         Counsel would show that he conferred with opposing counsel and this Request
is presented as UNOPPOSED.
                                           VII.
Certificate of Compliance (TRAP, Rule 9.4 (i)(3)):
         Counsel certified that this document was prepared using WORD format and
the word-count in this documents is 364.
                                                  Sten M.          Digitally signed by Sten M. Langsjoen
                                                                   DN: cn=Sten M. Langsjoen, o, ou,


                                                  Langsjoen
                                                                   email=sten@langsjoenlaw.com, c=US
                                                                   Date: 2015.08.31 13:47:30 -05'00'
                                                  _______________________________
                                                  STEN M. LANGSJOEN




                               2
      WHEREFORE, PREMISES CONSIDERED, Counsel requests that this
Motion be granted.
                                               Respectfully submitted,
                                               Sten M.              Digitally signed by Sten M. Langsjoen
                                                                    DN: cn=Sten M. Langsjoen, o, ou,

                                               Langsjoen
                                                                    email=sten@langsjoenlaw.com, c=US
                                                                    Date: 2015.08.31 13:47:49 -05'00'
                                               _______________________________
                                               STEN M. LANGSJOEN
                                               Attorney for Appellant
                                               P.O. Box 539
                                               Tyler, Texas 75710
                                               Telephone: (903) 531-0171
                                               Telefax: (903) 531-0187
                                               TBA # 11922800

                            CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was delivered by
certified mail, return receipt requested, and/or by "fax" transmission and/or by
hand-delivery to District Attorney, Cherokee County, Texas, and was delivered by
certified mail, return receipt requested, and by regular mail to Inmate Roland
Odom, on this 31st day of August 2015.
                                                Sten M.
                                                             Digitally signed by Sten M.
                                                                 Langsjoen
                                                                 DN: cn=Sten M. Langsjoen, o, ou,


                                                Langsjoen
                                                                 email=sten@langsjoenlaw.com,
                                                                 c=US
                                                                 Date: 2015.08.31 13:48:09 -05'00'
                                               ____________________________
                                               STEN M. LANGSJOEN




                              3